Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-9, filed05/13/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 8-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP59122349)  in view of Horng et al. (US PG Pub 2008/0079329).
	As to independent claim 1, Hasegawa teaches stator  device (8-1, 8-2, 9) for an electric flat motor, comprising a first stator side part (8-2, 9) and a second stator side part (8-1, 9) which can be arranged opposite the first stator side part (8-2, 9), wherein the second stator side part (8-1, 9) can be arranged with respect to the first stator side part (8-2, 9) in such a way that a gap is formed between the first stator side part (8-2, 9) and the second stator side part (8-1, 9) to accommodate a rotor (6, 7), wherein at least the first stator side part (8-2, 9) comprises an electrically insulating carrier substrate (8-2) with an electrically conductive conductor layer (9) arranged thereon, and wherein coil-like conductor tracks are formed in the conductor layer (9), wherein the stator device (8-1, 8-2, 9) comprises a stiffening device (2) for stiffening the first stator side part (8-2, 9), wherein the stiffening device (2) is also designed as a magnetic inference for the first stator side part (8-2, 9) as shown in figures 4, 5a, 5b, and 6. 
 	However Hasegawa teaches the claimed limitation as discussed above except wherein the first stator side part and the second stator side part are connected to one another via at least one folding section.
Horng et al., in the same field of endeavor of electric motor, teaches the first stator side part (see annotated figure 5) and the second stator side part (see annotated figure 5) are connected to one another via at least one folding section (see annotated figure 5) as shown in figure 5, for the advantageous benefit of simplifying the manufacture of the motor structure and the assembling process, to reduce the production cost and to augment the production efficacy.

    PNG
    media_image1.png
    746
    444
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasegawa by using the first stator side part and the second stator side part are connected to one another via at least one folding section, as taught by Horng et al., to simplify the manufacture of the motor structure and the assembling process, to reduce the production cost and to augment the production efficacy.
As to claim 2/1, Hasegawa teaches wherein a surface of the first stator side part (8-2, 9) that can face the second stator side part (8-1, 9) comprises a flatness tolerance of 1/10 mm or less as shown in figure 4, 5a, 5b, and 6.   
As to claim 5/1, Hasegawa teaches the stator device wherein the stiffening device (2) is fixed to the first stator side part (8-2, 9) by means of an, in particular electrically insulating, adhesive layer (11) see paragraph [0001].  
As to claim 8/1, Hasegawa teaches, the second stator side part (8-1, 9) comprises an electrically insulating carrier substrate (8-1) with an electrically conductive conductor layer (9) arranged thereon, wherein coil-like conductor tracks are formed in the conductor layer (9), wherein the stator device comprises a stiffening device (2) or stiffening the second stator side part, and wherein the stiffening device is designed as a magnetic inference for the second stator side part as shown in figure 4.  
As to claim 9/8, Hasegawa teaches the stator device, wherein the stiffening devices (2) each comprise at least one fixing connection for connecting the stiffening devices as shown in figure 4. 
 As to claim 10/1, Hasegawa teaches the stator device, the stiffening device (2) comprises a receiving section for arranging a bearing (3, 4) or a raceway for rolling elements for the rotatable bearing of the rotor of the electric flat motor as shown in figure 4.  
As to claim 12/1, Hasegawa teaches the stator device, wherein a sensor device (10) for determining at least a rotational speed and/or a rotational angle position of the rotor is arranged on at least the first stator side part (8-2, 9) and/or the second stator side part (8-1, 9) as shown in figure 5a, 5b.  
Claim(s) 3, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP59122349) and Horng et al. (US PG Pub 2008/0079329) as applied in claim 1 above, and further in view of Okada  (JP2018093650).
As to claim 3/1, Hasegawa in view of Horng et al. teaches the claimed limitations as discussed above except wherein a conductor layer is arranged on both sides of the carrier substrate.  
Okada teaches wherein a conductor layer (11-16) is arranged on both sides of the carrier substrate (10) as show in figures 11, 21, for the advantageous benefit of obtaining a layer coil that eliminates the need for a through-hole connecting only adjacent wiring boards and that can be manufactured with only a step of forming a through-hole passing through the entire layer coil in a layering direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasegawa in view of Horng et al.  by using a conductor layer is arranged on both sides of the carrier substrate, as taught by Okada, to obtain a layer coil that eliminates the need for a through-hole connecting only adjacent wiring boards and that can be manufactured with only a step of forming a through-hole passing through the entire layer coil in a layering direction.
As to claim 4/1, Hasegawa and Horng et al. in view of Okada teaches the claimed limitation as discussed above except the stator device wherein the first stator side part comprises several carrier substrates each having atMAIL STOP PCT Attorney Docket No.: 067913-000956 Appl. No.: Not Yet Assigned Page 3 of 8least one conductor layer, wherein the carrier substrates are arranged one above the other.  
However Okada teaches wherein the first stator side part (5) comprises several carrier substrates (10) each having atMAIL STOP PCT Attorney Docket No.: 067913-000956 Appl. No.: Not Yet Assigned Page 3 of 8least one conductor layer (11-16), wherein the carrier substrates (10) are arranged one above the other as shown in figures 2, 3, 11, 21, for the advantageous benefit of obtaining a layer coil that eliminates the need for a through-hole connecting only adjacent wiring boards and that can be manufactured with only a step of forming a through-hole passing through the entire layer coil in a layering direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasegawa and Horng et al. in view of Okada by using the stator device wherein the first stator side part comprises several carrier substrates each having atMAIL STOP PCT Attorney Docket No.: 067913-000956 Appl. No.: Not Yet Assigned Page 3 of 8least one conductor layer, wherein the carrier substrates are arranged one above the other, as taught by Okada, to obtain a layer coil that eliminates the need for a through-hole connecting only adjacent wiring boards and that can be manufactured with only a step of forming a through-hole passing through the entire layer coil in a layering direction.
As to claim 7/1, Hasegawa and Horng et al. in view of Okada teaches the claimed limitation as discussed above except the stator device wherein at least the carrier substrate and/or the stiffening device comprises a prepreg.  
However Okada teaches wherein at least the carrier substrate and/or the stiffening device comprises a prepreg (see paragraph [0014]), for the advantageous benefit of obtaining a layer coil that eliminates the need for a through-hole connecting only adjacent wiring boards and that can be manufactured with only a step of forming a through-hole passing through the entire layer coil in a layering direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasegawa and Horng et al. in view of Okada by using at least the carrier substrate and/or the stiffening device comprises a prepreg, as taught by Okada, to obtain a layer coil that eliminates the need for a through-hole connecting only adjacent wiring boards and that can be manufactured with only a step of forming a through-hole passing through the entire layer coil in a layering direction.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP59122349) and Horng et al. (US PG Pub 2008/0079329) as applied in claim 1 above, and further in view of Lipfert  (DE102015209322).
As to claim 6/1, Hasegawa in view of Horng et al. teaches the claimed limitations as discussed above except the stator device, the stiffening device comprises at least one cooling fin facing away from the first stator side part.  
However Lipfert teaches the stiffening device (see paragraph [009], magnetic return) comprises at least one cooling fin (08) facing away from the first stator side part (03) as shown in figure 1, for the advantageous benefit of providing the reliable discharge of the heat generated in operation of the motor is possible.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasegawa in view of Horng et al. by using the stiffening device comprises at least one cooling fin facing away from the first stator side part, as taught by Lipfert, to provide the reliable discharge of the heat generated in operation of the motor is possible.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP59122349) and Horng et al. (US PG Pub 2008/0079329) as applied in claim 1 above, and further in view of Huang (TW201328128).
As to claim 11/1, Hasegawa in view of Horng et al. teaches the claimed limitation as discussed above except the stator device, the first stator side part and the second stator side part comprise a common carrier substrate.  
However Huang teaches the stator device, the first stator side part and the second stator side part comprise a common carrier substrate as shown in figure 9, for the advantageous benefit of simplifying the manufacturing process and miniaturize the motor structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasegawa in view of Horng et al.  by using the stiffening device comprises at least one cooling fin facing away from the first stator side part, as taught by Huang, to simplify the manufacturing process and miniaturize the motor structure.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP59122349) and Horng et al. (US PG Pub 2008/0079329) as applied in claim 1 above, and further in view of Kilian (EP1022201).
As to claim 14/1, Hasegawa in view of Horng et al. teaches the claimed as discussed above except an electric flat motor for a quick adjustment device for a motor vehicle, comprising a stator device and a rotor rotatable by means of the stator device, wherein the stator device is designed as a stator device.  
However Kilian teaches an electric flat motor for a quick adjustment device for a motor vehicle, comprising a stator device and a rotor rotatable by means of the stator device, wherein the stator device is designed as a stator device as shown in figure 4, for the advantageous benefit of providing a seat belt retractor of the type mentioned at the outset with which limited extraction of belt webbing with crash-related energy absorption is achieved at reduced cost when the belt reel is blocked.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasegawa in view of Horng et al. by using a stator device and a rotor rotatable by means of the stator device, wherein the stator device is designed as a stator device, as taught by Kilian, to provide a seat belt retractor of the type mentioned at the outset with which limited extraction of belt webbing with crash-related energy absorption is achieved at reduced cost when the belt reel is blocked.
Claim(s) 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP59122349) in view of Okada (JP2018093650) and Horng et al. (US PG Pub 2008/0079329).
As to independent claim 15, Hasegawa teaches a method for producing a stator device  for an electric flat motor, comprising the following steps: - providing a first stator side part (8-2, 9)  and a second stator side part (8-1, 9), wherein the stiffening device (2) is designed as a magnetic inference for the first stator side part (8-2, 9), - connecting the first stator side part to the stiffening device (2) by means of at least an adhesive layer (see paragraph [0001]) and/or another connecting technique, and - relatively arranging the first stator side part with the second stator side part (8-1, 9) in such a way that a gap with a constant gap width is formed between the first stator side part and the second stator side part (8-1, 2), and that the stiffening device (2) arranged on the first stator side part (8-2, 9) is facing away from the second stator side part as shown in figures 4, 5a, 5b, and 6.    

However Hasegawa teaches the claimed limitation as discussed above except wherein at least the first stator side part comprises an electrically insulating carrier substrate with an electrically conductive conductor layer arranged thereon, wherein coil-like conductor tracks are formed in the conductor layer and  wherein the relative arrangement of the first stator side part with the second stator side part occurs by folding.
Okada teaches  at least the first stator side part comprises an electrically insulating carrier substrate (10) with an electrically conductive conductor layer (11-16) arranged thereon, wherein coil-like conductor tracks are formed in the conductor layer, for the advantageous benefit of obtaining a layer coil that eliminates the need for a through-hole connecting only adjacent wiring boards and that can be manufactured with only a step of forming a through-hole passing through the entire layer coil in a layering direction.
Horng et al., in the same field of endeavor of electric motor, teaches the relative arrangement of the first stator side part (see annotated figure 5) with the second stator side part (see annotated figure 5) occurs by folding (see annotated figure 5) as shown in figure 5, for the advantageous benefit of simplifying the manufacture of the motor structure and the assembling process, to reduce the production cost and to augment the production efficacy.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasegawa by using at least the first stator side part comprises an electrically insulating carrier substrate with an electrically conductive conductor layer arranged thereon, wherein coil-like conductor tracks are formed in the conductor layer and  wherein the relative arrangement of the first stator side part with the second stator side part occurs by folding, as taught by Okada and Horng et al., to obtain a layer coil that eliminates the need for a through-hole connecting only adjacent wiring boards and that can be manufactured with only a step of forming a through-hole passing through the entire layer coil in a layering direction and simplify the manufacture of the motor structure and the assembling process, to reduce the production cost and to augment the production efficacy.
As to claim 18/15, Hasegawa teaches wherein a calibration is performed, wherein during the calibration at least a flatness of the first stator side part and/or a parallelism between the first stator side part and the second stator side part is calibrated as shown in figure 4, 5a, 5b, and 6.  

As to claim 19/15, Hasegawa teaches wherein the stiffening device (2) is provided as a sandwich component, wherein the sandwich component comprises a ferrous press substrate as shown in figure 4, 5a, 5b, and 6.  
Claim(s) 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP59122349) and Okada (JP2018093650) and Horng et al. (US PG Pub 2008/0079329) as applied in claim 15 above, and further in view of Huang (TW201328128).
As to claim 16/15, Hasegawa in view of Okada and Horng et al. teaches the claimed as discussed above except for the relative arrangement a plate-shaped spacer body is arranged between the first stator side part and the second stator side part and removed again after the relative arrangement.  
Huang teaches the relative arrangement a plate-shaped spacer body is arranged between the first stator side part and the second stator side part and removed again after the relative arrangement see figure 5, for the advantageous benefit of simplifying the manufacturing process and miniaturize the motor structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasegawa in view of Okada and Horng et al. by using for the relative arrangement a plate-shaped spacer body is arranged between the first stator side part and the second stator side part and removed again after the relative arrangement, as taught by Huang, to simplify the manufacturing process and miniaturize the motor structure.

As to claim 20/15, Hasegawa in view of Okada and Horng et al. teaches the claimed limitation as discussed above except wherein the conductor tracks and receiving positions of the electronic components are produced simultaneously with the coil arrangements on a board in a common method step.
Huang teaches the conductor tracks (120) and receiving positions of the electronic components (140) are produced simultaneously with the coil arrangements on a board in a common method step as shown in figure 2, for the advantageous benefit of simplifying the manufacturing process and miniaturize the motor structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasegawa in view of Okada and Horng et al. by using the conductor tracks and receiving positions of the electronic components are produced simultaneously with the coil arrangements on a board in a common method step, as taught by Huang, to simplify the manufacturing process and miniaturize the motor structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Loenen et al. (5,644,183) teaches first side part and second side part are connected to one another via at least one folding section as claimed in claims 1 and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        June 28, 2022